EXHIBIT 10.9

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “Termination”) is made as of August 31, 2018,
by and among NRG Yield, Inc., a Delaware corporation (“Yield”), NRG Yield LLC, a
Delaware limited liability company (“Yield LLC”), NRG Yield Operating LLC, a
Delaware limited liability company (“Yield Operating”) and NRG Energy, Inc., a
Delaware corporation (“Manager”).  Yield, Yield LLC, Yield Operating, and
Manager are referred to collectively herein as the “Parties.”  Any capitalized
term not otherwise defined herein shall have the meaning ascribed to such term
in the MSA (as defined below).

 

RECITALS

 

WHEREAS, Yield, Yield LLC, Yield Operating, and Manager are parties to that
certain Management Services Agreement, dated as of July 22, 2013 (the “MSA”);

 

WHEREAS, Manager, NRG Repowering Holdings LLC (“Repowering”), and GIP III Zephyr
Acquisition Partners, L.P. (“GIP”), entered into that certain Purchase and Sale
Agreement, dated as of February 6, 2018 (as amended, modified or supplemented
from time to time, the “PSA”);

 

WHEREAS, after the consummation of the transactions contemplated by the PSA (the
“Closing”), Manager will no longer be an Affiliate of any of Yield, Yield LLC,
or Yield Operating;

 

WHEREAS, Section 9.15 of the PSA conditions GIP’s obligation to consummate the
transaction on the delivery by Manager and Yield of evidence of the termination
of the MSA;

 

WHEREAS, Manager, Repowering, Yield, GIP, and, for certain limited purposes,
Yield Operating, are parties to that certain Consent and Indemnity Agreement,
dated as of February 6, 2018 (as amended, modified or supplemented from time to
time, the “CIA”);

 

WHEREAS, the MSA does not provide for the termination of the MSA by mutual
assent of the Parties;

 

WHEREAS, Section 11.1.2 of the MSA provides that no amendment or waiver of the
MSA will be binding unless the prior approval of a majority of the members of
the Independent Committee is obtained and the amendment or waiver is executed in
writing by the party to be bound;

 

WHEREAS, Section A.3 of the CIA provides that the MSA shall be terminated at the
Closing;

 

WHEREAS, the Independent Committee has duly adopted resolutions determining that
the CIA is advisable and in the best interest of Yield;

 

WHEREAS, the Parties now desire to terminate the MSA on the terms set forth
herein as of the day on which the Closing occurs (“Effective Date”);

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, Yield, Yield LLC, Yield Operating and NRG agree as follows:

 

AGREEMENT

 

1.                                      Termination.  From and after the
Effective Date, the MSA is and shall be deemed terminated with no further force
or effect except as provided in Section 6.4, Article 9, Section 10.5, and
Section 10.6 thereof.

 

2.                                      Effectiveness.  This agreement shall
take effect on the Effective Date.  If the Closing does not occur, this
Termination shall be null and void and of no further effect.

 

3.                                      Counterparts.  This Agreement may be
executed by facsimile or electronic mail, in any number of identical
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument.

 

4.                                      Further Assurances.  The Parties hereto
agree to take all such further actions and execute, acknowledge and deliver all
such further documents that are necessary or useful in carrying out the purposes
of this Termination.

 

5.                                      Governing Law.   The internal law of the
State of New York will govern and be used to construe this Termination without
giving effect to applicable principles of conflicts of law to the extent that
the application of the laws of another jurisdiction would be required thereby.

 

6.                                      Successors and Assigns.  This
Termination shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Termination as of the date
first set forth above.

 

 

NRG YIELD, INC.

 

 

 

By:

/s/ Chad Plotkin

 

Name: Chad Plotkin

 

Title: Senior Vice President and CFO

 

 

 

NRG YIELD LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name: Chad Plotkin

 

Title: Senior Vice President, CFO and Treasurer

 

 

 

NRG YIELD OPERATING LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name: Chad Plotkin

 

Title: Senior Vice President, CFO and Treasurer

 

 

 

NRG ENERGY, INC.

 

 

 

By:

/s/ Gaetan Frotte

 

Name: Gaetan Frotte

 

Title: Senior Vice President & Treasurer

 

Signature Page to Termination of NRG-NYLD Master Services Agreement

 

--------------------------------------------------------------------------------